Exhibit 10.13

INDEMNIFICATION AGREEMENT

Indemnification Agreement (this “Agreement”), dated as of December 1, 2016, by
and between Envision Healthcare Corporation, a Delaware corporation (the
“Corporation”), and the undersigned director of the Corporation (“Indemnitee”).

WHEREAS, qualified persons are reluctant to serve companies as directors unless
they are provided with broad indemnification and insurance against claims
arising out of their service to and activities on behalf of the companies; and

WHEREAS, the Corporation has determined that attracting and retaining such
persons is in the best interests of the Corporation and its stockholders and
that it is reasonable, prudent and necessary for the Corporation to indemnify
such persons to the fullest extent permitted by applicable law and to provide
reasonable assurance regarding insurance;

NOW, THEREFORE, the Corporation and Indemnitee hereby agree as follows:

1. Defined Terms; Construction.

(a) Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with such first
person. For these purposes, “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
person by reason of ownership of voting securities, by contract or otherwise.

“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than (A) a trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation or any of its subsidiaries acting in such
capacity, or (B) a corporation owned directly or indirectly by the stockholders
of the Corporation in substantially the same proportions as their ownership of
stock of the Corporation, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the
Corporation representing more than 50% of the total voting power represented by
the Corporation’s then outstanding Voting Securities, (ii) during any period of
two consecutive years commencing from and after the date hereof, individuals who
at the beginning of such period constitute the board of directors of the
Corporation and any new director whose election by the board of directors of the
Corporation or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds



--------------------------------------------------------------------------------

(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
(iii) the stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation other than a merger or consolidation
that would result in the Voting Securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) more than 50% of the total voting power represented by the Voting
Securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation, (iv) the stockholders of the Corporation
approve a plan of complete liquidation of the Corporation or an agreement for
the sale or disposition by the Corporation of (in one transaction or a series of
related transactions) all or substantially all of its assets or (v) the
Corporation shall file or have filed against it, and such filing shall not be
dismissed, any bankruptcy, insolvency or dissolution proceedings, or a trustee,
administrator or creditors committee shall be appointed to manage or supervise
the affairs of the Corporation.

“Corporate Status” means the status of a person who is or was a member of the
Governing Body (or of any committee thereof), officer, employee or agent of the
Corporation or any of its subsidiaries, or of any predecessor thereof, or is or
was serving at the request of the Corporation as a member of the Governing Body
(or of any committee thereof), officer, employee, manager or agent, of another
entity, or of any predecessor thereof, including service with respect to an
employee benefit plan.

“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee failed to meet a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

“Expenses” means all attorneys’ fees and expenses, retainers, court, arbitration
and mediation costs, transcript costs, fees and expenses of experts, witnesses
and public relations consultants, bonds, costs of collecting and producing
documents, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, appealing or otherwise participating in a Proceeding.

 

2



--------------------------------------------------------------------------------

“Governing Body” means in the case of a corporation the board of directors, in
the case of a limited liability company, the board of managers or similar body
and in the case of any other form of entity any similar governing body.

“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 6(e), who has not performed any services for the
Corporation or any of its subsidiaries or for Indemnitee (other than in
connection with a Determination or a determination regarding the rights of
indemnitees under other indemnity agreements) within the past five years.

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

“Voting Securities” means any securities of the Corporation that vote generally
in the election of members of the Governing Body of the Corporation.

(b) Construction. For purposes of this Agreement,

(i) References to the Corporation and its “subsidiaries” shall include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date of this Agreement is
party to a merger or consolidation with the Corporation or any such subsidiary
or that is a successor to the Corporation as contemplated by
Section 9(e) (whether or not such successor has executed and delivered the
written agreement contemplated by Section 9(e)).

(ii) References to “fines” shall include any excise taxes assessed on Indemnitee
with respect to an employee benefit plan.

(iii) References to a “witness” in connection with a Proceeding shall include
any interviewee or person called upon to produce documents in connection with
such Proceeding.

2. Agreement to Serve.

Indemnitee agrees to serve as a member of the Governing Body of the Corporation
or one or more of its subsidiaries and in such other capacities as Indemnitee

 

3



--------------------------------------------------------------------------------

may serve at the request of the Corporation from time to time, and by the
execution of this Agreement the Corporation confirms its request that Indemnitee
so serve. Indemnitee shall be entitled to resign or otherwise terminate such
service with immediate effect at any time, and neither such resignation or
termination nor the length of such service shall affect Indemnitee’s rights
under this Agreement. This Agreement shall not constitute an employment
agreement, supersede any employment agreement to which Indemnitee is a party or
create any right of Indemnitee to continued employment or appointment.

3. Indemnification.

(a) General Indemnification. Subject to Section 3(e), the Corporation shall
indemnify Indemnitee, to the fullest extent permitted by applicable law in
effect on the date hereof or as amended to increase the scope of permitted
indemnification, against (i) Expenses, losses, liabilities, judgments, fines,
penalties and amounts paid in settlement (including all interest, taxes,
assessments and other charges in connection therewith) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding (other than any Proceeding by or in the right of the Corporation) in
which Indemnitee was or is a party or is threatened to be made a party by reason
of the Indemnitee’s Corporate Status and (ii) Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding by or in the right of the Company in which Indemnitee was or is a
party or is threatened to be made a party by reason of the Indemnitee’s
Corporate Status. Indemnitee shall have the right to choose counsel of his or
her own choice.

(b) Additional Indemnification Regarding Expenses. Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee or by the
Corporation, any of its subsidiaries or any other person to enforce or interpret
this Agreement or any rights of Indemnitee to indemnification or advancement of
Expenses (or related obligations of Indemnitee) under the Corporation or any
such subsidiary’s certificate of incorporation, bylaws or other organizational
agreement or instrument, any other agreement to which Indemnitee and the
Corporation or any of its subsidiaries are party, any vote of stockholders,
directors, members or managers of the Corporation or any of its subsidiaries,
the DGCL, any other applicable law or any liability insurance policy, to the
fullest extent allowable under applicable law, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with such Proceeding. Indemnitee shall
be required to reimburse the Corporation in the event that a final judicial
determination is made that any such action brought by Indemnitee was frivolous
or made in bad faith.

(c) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for a portion of any

 

4



--------------------------------------------------------------------------------

Expenses, losses, liabilities, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by Indemnitee, but not for the total
amount thereof, the Corporation shall nevertheless indemnify Indemnitee for such
portion.

(d) Non-exclusivity; Other Rights to Indemnification. The indemnification and
advancement rights provided by this Agreement shall not be deemed exclusive of
any other rights to which Indemnitee may now or in the future be entitled under
the certificate of incorporation, bylaws or other organizational agreement or
instrument of the Corporation or any of its subsidiaries, any other agreement,
any vote of stockholders or directors, the DGCL, any other applicable law or any
liability insurance policy.

(e) Exceptions. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated under this Agreement to indemnify Indemnitee:

(i) for Expenses incurred in connection with the prosecution of affirmative
claims for damages in Proceedings initiated or brought voluntarily by Indemnitee
and not by way of defense, application for declaratory relief, counterclaim or
crossclaim, except (x) as contemplated by Section 3(b), (y) in specific cases if
the Governing Body of the Corporation has approved the initiation or bringing of
such Proceeding, and (z) as may be required by law;

(ii) for (y) an accounting of profits arising from the purchase or sale by
Indemnitee of securities of the Corporation in violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any similar
successor statute, or (z) any reimbursement of the Corporation by Indemnitee of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by Indemnitee from the sale of securities of the Corporation,
as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Corporation
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) or Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or the payment to the Corporation of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act);

(iii) in connection with Proceedings involving the enforcement of non-compete
and/or non-disclosure agreements or the non-compete and/or non-disclosure
provisions of employment, consulting or similar agreements the Indemnitee may be
a party to with the Corporation, or any subsidiary of the Corporation or any
other applicable foreign or domestic corporation, partnership, joint venture,
trust or other enterprise, if any; and

 

5



--------------------------------------------------------------------------------

(iv) if and to the extent that it should ultimately be determined by a court of
competent jurisdiction in a final and non-appealable decision that Indemnitee
acted in bad faith and not in a manner which he or she reasonably believed to be
in, or not opposed to, the best interests of the Corporation, and, with respect
to Proceedings by or in the right of the Corporation, if applicable law so
provides, against Expenses made in respect of any such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Corporation unless and
to the extent that the Court of Chancery of the State of Delaware shall
determine that such indemnification may be made, and, with respect to any
criminal action or proceeding, Indemnitee had reasonable cause to believe that
his or her conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed not to be in or opposed to the best interests of the Corporation, and,
with respect to any criminal action or proceeding, had reasonable cause to
believe that his or her conduct was unlawful.

(f) Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute such documents and do such acts as the
Corporation may reasonably request to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.

4. Contribution.

(a) The Corporation hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Corporation, other than Indemnitee, who may be
jointly liable with Indemnitee.

(b) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount actually and reasonably incurred by Indemnitee,
whether for Expenses, judgments, fines, penalties, ERISA excise taxes or amounts
paid or to be paid in settlement, in connection with any Proceeding, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Corporation and Indemnitee as a result of the event(s) or transaction(s) giving
cause to such Proceeding and/or (ii) the relative fault of the Corporation (and
its directors, officers, employees and agents) and Indemnitee in connection with
such event(s) or transaction(s); provided, that, without limiting the generality
of the foregoing, such contribution shall not be required when the
indemnification provided for in this Agreement is unavailable due to (y) the
failure of Indemnitee to meet the applicable standard of conduct, or (z) any
limitation on indemnification set forth in Section 3(e) hereof.

 

6



--------------------------------------------------------------------------------

5. Advancement of Expenses.

The Corporation shall pay all Expenses actually and reasonably incurred by
Indemnitee in connection with any Proceeding in which Indemnitee was or is a
party or is threatened to be made a party by reason of the Indemnitee’s
Corporate Status, other than a Proceeding initiated by Indemnitee for which the
Corporation would not be obligated to indemnify Indemnitee pursuant to
Section 3(e)(i), in advance of the final disposition of such Proceeding upon
written request of the Indemnitee and delivery of an undertaking by the
Indemnitee to repay such Expenses if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified for such Expenses, and without
regard to whether Indemnitee will ultimately be entitled to be indemnified for
such Expenses and without regard to whether an Adverse Determination has been
made, except as contemplated by the last sentence of Section 6(f). Indemnitee
shall repay such amounts advanced if it shall ultimately be determined by a
court of competent jurisdiction in a final and non-appealable decision that
Indemnitee is not entitled to be indemnified by the Corporation for such
Expenses. Such repayment obligation shall be unsecured and shall not bear
interest. The Corporation shall not impose on Indemnitee additional conditions
to advancement or require from Indemnitee additional undertakings regarding
repayment.

6. Indemnification Procedure.

(a) Notice of Proceeding; Cooperation. Indemnitee shall give the Corporation
notice in writing as soon as practicable of any Proceeding for which
indemnification will or could be sought under this Agreement; provided that any
failure or delay in giving such notice shall not relieve the Corporation of its
obligations under this Agreement unless and to the extent that (i) the
Corporation is a party to or aware of such Proceeding and (ii) the Corporation
is prejudiced by such failure (and, in that event, only to the proven extent of
the amount of such purported prejudice, whether money damages or injunctive
relief).

(b) Settlement. The Corporation will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability on any matters that are the subject of
such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters. The Corporation shall not be obligated to
indemnify Indemnitee against amounts paid in settlement of a Proceeding against
Indemnitee if such settlement is effected by Indemnitee without the
Corporation’s prior written consent, unless consent is unreasonably withheld.

 

7



--------------------------------------------------------------------------------

(c) Request for Payment; Timing of Payment. To obtain indemnification payments
or advances under this Agreement, Indemnitee shall submit to the Corporation a
written request therefor, together with such invoices or other supporting
information as may be reasonably requested by the Corporation and reasonably
available to Indemnitee and an undertaking by the Indemnitee to repay such
amount if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified by the Corporation. The Corporation shall make indemnification
payments to Indemnitee no later than 90 days, and advances to Indemnitee no
later than 20 days, after receipt of the written request of Indemnitee.

(d) Determination. The Corporation intends that Indemnitee shall be indemnified
to the fullest extent permitted by law as provided in Section 3 and that no
Determination shall be required in connection with such indemnification. In no
event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 5 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise (including, without limitation, settlement of any Proceeding
with or without payment of money or other consideration or the termination of
any issue or matter in such Proceeding by dismissal, with or without prejudice).
Any decision that a Determination is required by law in connection with any
other indemnification of Indemnitee, and any such Determination, shall be made
within 30 days after receipt of Indemnitee’s written request for
indemnification, as follows:

(i) If no Change in Control has occurred, (w) by a majority vote of the members
of the Governing Body of the Corporation who are not parties to such Proceeding,
even though less than a quorum, with the advice of Independent Legal Counsel, or
(x) by a committee of such members designated by majority vote of such members,
even though less than a quorum, with the advice of Independent Legal Counsel, or
(y) if there are no such members, or if such members so direct, by Independent
Legal Counsel in a written opinion to the Corporation and Indemnitee, or (z) by
the stockholders of the Corporation.

(ii) If a Change in Control has occurred, by Independent Legal Counsel in a
written opinion to the Corporation and Indemnitee.

The Corporation shall pay all Expenses incurred by Indemnitee in connection with
a Determination.

(e) Independent Legal Counsel. If there has not been a Change in Control,
Independent Legal Counsel shall be selected by the Governing Body of the

 

8



--------------------------------------------------------------------------------

Corporation and approved by Indemnitee (which approval shall not be unreasonably
withheld or delayed). If there has been a Change in Control, Independent Legal
Counsel shall be selected by Indemnitee and approved by the Corporation (which
approval shall not be unreasonably withheld or delayed). The Corporation shall
pay the fees and expenses of Independent Legal Counsel and indemnify Independent
Legal Counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to its engagement.

(f) Consequences of Determination; Remedies of Indemnitee. The Corporation shall
be bound by and shall have no right to challenge a Favorable Determination. If
an Adverse Determination is made, or if for any other reason the Corporation
does not make timely indemnification payments or advances of Expenses,
Indemnitee shall have the right to commence a Proceeding before a court of
competent jurisdiction to challenge such Adverse Determination and/or to require
the Corporation to make such payments or advances (and the Corporation shall
have the right to defend its position in such Proceeding and to appeal any
adverse judgment in such Proceeding). Indemnitee shall be entitled to be
indemnified for all Expenses incurred in connection with such a Proceeding in
accordance with Section 3(b) and to have such Expenses advanced by the
Corporation in accordance with Section 5. If Indemnitee fails to timely
challenge an Adverse Determination, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a court of
competent jurisdiction in a final and non-appealable decision, then the
Corporation shall not be obligated to indemnify or advance Expenses to
Indemnitee under this Agreement.

(g) Presumptions; Burden and Standard of Proof. In connection with any
Determination, or any review of any Determination, by any person, including a
court:

(i) It shall be a presumption that a Determination is not required.

(ii) It shall be a presumption that Indemnitee has met the applicable standard
of conduct and that indemnification of Indemnitee is proper in the
circumstances.

(iii) The burden of proof shall be on the Corporation to overcome the
presumptions set forth in the preceding clauses (i) and (ii), and each such
presumption shall only be overcome if the Corporation establishes that there is
no reasonable basis to support it.

(iv) The termination of any Proceeding by judgment, order, finding, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that
indemnification is not proper or that Indemnitee did not meet the applicable
standard of conduct or that a court has determined that indemnification is not
permitted by this Agreement or otherwise.

 

9



--------------------------------------------------------------------------------

(v) Neither the failure of any person or persons to have made a Determination
nor an Adverse Determination by any person or persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 6(f), other than one to enforce a Favorable Determination,
shall be de novo with respect to all determinations of fact and law.

7. Directors and Officers Liability Insurance.

(a) Maintenance of Insurance. So long as the Corporation or any of its
subsidiaries maintains directors and officers liability insurance for any
managers, directors, officers, employees or agents of any such person, the
Corporation shall ensure that Indemnitee is covered by such insurance in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Corporation and its subsidiaries’ then current
managers, directors and officers. If at any time (i) such insurance ceases to
cover acts and omissions occurring during all or any part of the period of
Indemnitee’s Corporate Status or (ii) the Corporation or any of its subsidiaries
maintains any such insurance, the Corporation shall ensure that Indemnitee is
covered, with respect to acts or omissions prior to such time, for at least six
years (or such shorter period as is available on commercially reasonable terms)
from such time, by other directors and officers liability insurance, in amounts
and on terms (including the portion of the period of Indemnitee’s Corporate
Status covered) no less favorable to Indemnitee than the amounts and terms of
the liability insurance maintained on the date hereof.

(b) Notice to Insurers. Upon receipt of notice of a Proceeding pursuant to
Section 6(a), the Corporation shall give or cause to be given prompt notice of
such Proceeding to all insurers providing liability insurance in accordance with
the procedures set forth in all applicable or potentially applicable policies.
The Corporation shall thereafter take all necessary action to cause such
insurers to pay all amounts payable in accordance with the terms of such
policies, unless the Corporation shall have paid in full all indemnification,
advancement and other obligations payable to Indemnitee under this Agreement.

8. Exculpation, etc.

(a) Limitation of Liability. Indemnitee shall not be personally liable to the
Corporation or any of its subsidiaries or to the stockholders of the Corporation
or any such subsidiary for monetary damages for breach of fiduciary duty as a
director of the Corporation or member of the Governing Body of any such
subsidiary; provided,

 

10



--------------------------------------------------------------------------------

however, that the foregoing shall not eliminate or limit the liability of
Indemnitee (i) for any breach of Indemnitee’s duty of loyalty to the Corporation
or such a subsidiary or the stockholders thereof; (ii) for acts or omissions not
in good faith, or which involve intentional misconduct or a knowing violation of
the law; (iii) under Section 174 of the DGCL or any similar provision of other
applicable law; or (iv) for any transaction from which Indemnitee derived an
improper personal benefit as is determined by a court of competent jurisdiction
in a final, non-appealable action. If the DGCL or such other applicable law
shall be amended to permit further elimination or limitation of the personal
liability of directors or members of Governing Bodies, then the liability of
Indemnitee shall, automatically, without any further action, be eliminated or
limited to the fullest extent permitted by the DGCL or such other applicable law
as so amended.

(b) Indemnitee shall not be liable to the Corporation, its stockholders, or its
Affiliates for any action or omission (i) taken in good faith or omitted to be
taken in good faith or (ii) which the Indemnitee thought was in the interest of
the Corporation. Indemnitee shall have the benefit of the business judgment
rule.

(c) Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Corporation or any of its
subsidiaries against Indemnitee or Indemnitee’s estate, spouses, heirs,
executors, personal or legal representatives, administrators or assigns after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Corporation or any of its subsidiaries
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two-year period; provided that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

9. Miscellaneous.

(a) Non-Circumvention. The Corporation shall not seek or agree to any order of
any court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Corporation’s
indemnification, advancement or other obligations under this Agreement.

(b) Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or

 

11



--------------------------------------------------------------------------------

provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

(c) Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt,
(ii) on the first business day following the date of dispatch if delivered by a
recognized next-day courier service or (iii) on the third business day following
the date of mailing if delivered by domestic registered or certified mail,
properly addressed, or on the fifth business day following the date of mailing
if sent by airmail from a country outside of North America, to Indemnitee at the
address shown on the signature page of this Agreement, to the Corporation at the
address shown on the signature page of this Agreement, or in either case as
subsequently modified by written notice.

(d) Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.

(e) Successors and Assigns. This Agreement (i) shall be binding upon the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation) and (ii) shall
inure to the benefit of and be enforceable by (A) the parties hereto, (B) any
such successors and assigns, (C) any heirs, executors, devisees, administrators
and other legal representatives of Indemnitee and (D) to the extent provided in
Section 3(d) above, any express third party beneficiary hereof.

(f) Duration. All agreements and obligations of the Corporation contained herein
shall continue during the period that Indemnitee is a director or officer of the
Corporation (or is serving at the request of the Corporation as a director,
officer, employee, member, trustee or agent of another company) as well as for
any act performed or omitted to be performed by the Indemnitee in connection
with or arising out of or relating to the business of the Corporation or its
Affiliates and/or by virtue of Indemnitee’s relationship to the Corporation and
shall continue thereafter (i) so long as Indemnitee may be subject to any
possible Proceeding relating to Indemnitee’s Corporate Status (including any
rights of appeal thereto) and (ii) throughout the pendency of any Proceeding
(including any rights of appeal thereto) commenced by Indemnitee to enforce or
interpret his or her rights under this Agreement, even if, in either case, he or
she may have ceased to serve in such capacity at the time of any such
Proceeding.

 

12



--------------------------------------------------------------------------------

(g) Choice of Law; Consent to Jurisdiction. This Agreement shall be governed by
and its provisions construed in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware, without regard to the conflict of law
principles thereof. The Corporation and Indemnitee each hereby irrevocably
consents to the jurisdiction of the state courts of the State of Delaware for
all purposes in connection with any Proceeding which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be brought only in the state courts of the State of Delaware.

(h) Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, including any
existing indemnification agreements relating to membership of a Governing Body
of the Corporation; provided that the provisions hereof shall be cumulative of
(and for the benefit of Indemnitee) and not supersede the provisions of the
certificate of incorporation, bylaws or other organizational agreement or
instrument of the Corporation and its subsidiaries, any employment or other
agreement, any vote of members, managers, stockholders or directors, the DGCL or
other applicable law. To the extent of any conflict between the terms of this
Agreement and any other corporate document, the terms most favorable to the
Indemnitee shall apply at the election of Indemnitee.

(i) Counterparts. This Agreement may be executed in one or more counterparts
(including facsimile counterparts), each of which shall constitute an original.

[Remainder of this page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ENVISION HEALTHCARE CORPORATION By:  

 

  Name:     Title:   Address:   1A Burton Hills Boulevard     Nashville,
Tennessee 37215

 

AGREED TO AND ACCEPTED: INDEMNITEE: By:  

 

  Name:     Title:   Director Address:  

 

14